Citation Nr: 0931832	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for monoclonal 
gammopathy of undetermined significance (MGUS).

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right lower extremities, to 
include as secondary to exposure to herbicides.

3.  Entitlement to service connection for coronary artery 
disease, status post stenting, to include as secondary to 
exposure to herbicides.

4.  Entitlement to service connection for skin cancer of the 
face, to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Hallie McFadden, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In July 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance. 


FINDINGS OF FACT

1.  Monoclonal gammopathy of undetermined significance (MGUS) 
is not shown by any competent medical evidence to be related 
to service.

2.  Peripheral neuropathy of the left and right lower 
extremities is not shown by any competent medical evidence to 
be related to service.

3.  Coronary artery disease is not shown by any competent 
medical evidence to be related to service.

4.  The record contains no competent evidence of a current 
skin cancer disorder.  


CONCLUSIONS OF LAW

1.  Monoclonal gammopathy of undetermined significance (MGUS) 
was not incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Peripheral neuropathy of the left and right lower 
extremities was not incurred during active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Coronary artery disease was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  A skin cancer disorder was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Although not otherwise established as incurred in or 
aggravated by service, for veterans exposed during service to 
certain herbicide agents (including Agent Orange), service 
connection may be granted for one of the diseases listed at 
38 C.F.R. § 3.309(e).  Service connection may also be granted 
for any disease listed at 38 C.F.R. § 3.309(e), even though 
there is no record of such disease during service, provided 
that the provisions of 38 C.F.R. § 3.307(d) are met.  In this 
case, the DD 214 confirms the Veteran's service in Vietnam 
during the Vietnam conflict, so his exposure to Agent Orange 
is presumed.  

The Board notes that the following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  An explanatory note states 
that the terms acute and subacute peripheral neuropathy mean 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id.

Although peripheral neuropathy of the left and right lower 
extremities, coronary artery disease, and skin cancer of the 
face are not listed as one of the presumptive diseases 
associated with herbicide exposure under 38 C.F.R. § 
3.309(e), a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  The Board will thus consider 
whether service connection under the provisions of 38 C.F.R. 
§ 3.303 is warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Monoclonal gammopathy of undetermined significance (MGUS)

The Veteran seeks service connection for MGUS which he states 
could develop into Leukemia.

Service treatment records (STRs) showed no complaints of, 
treatment for, or a diagnosis of MGUS or any condition 
related to MGUS.  

Private medical records include a March 2005 laboratory 
result that showed a faint IGG monoclonal immunoglobulin.  
Laboratory work dated in April 2005 showed that no monoclonal 
immunoglobulin was detected.  An outpatient noted dated in 
April 2005 found no abnormality in terms of monoclonal 
protein.  The Veteran was diagnosed with MGUS and was 
informed that he was at a small risk for development of a 
blood disorder such as multiple myeloma or lymphoplasmacytic 
lymphoma.  In another April 2005 consultation note, a 
physician stated that the Veteran did not need any treatment 
for monoclonal gammopathy.  

The Veteran also submitted internet articles regarding MGUS.  
However, the articles are too general in nature to provide, 
alone, the necessary evidence to show that the Veteran has 
developed MGUS due to active military service.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  A medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the Veteran's claim.  
Rather, it must discuss generic relationships with a degree 
of certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the articles do 
not address the facts of the Veteran's specific case.  The 
Board concludes that the article does not show the Veteran 
developed MGUS due to active military service.  

The evidence does not show that a current MGUS diagnosis is 
related to service many years earlier.  The evidence shows 
that the Veteran was not diagnosed with MGUS until March 
2005, several years after separation from service.  No in-
service examinations or other STRs noted MGUS or any 
condition related to MGUS.  The Veteran's lay opinions of 
etiology are not entitled to any probative value as he is not 
shown to be competent to diagnose medical conditions and 
provide etiological opinions.  Accordingly, the preponderance 
of the evidence is against service connection for MGUS.  
There is no medical evidence showing that the Veteran's 
current MGUS is related to or incurred in the Veteran's 
military service.

In that regard, the Board also notes the nearly 36 year lapse 
from the time of the Veteran's separation from service, 
finding no MGUS or related condition upon examination, until 
the May 2004 diagnosis.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between a current MGUS disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Accordingly, 
service connection for MGUS must be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have MGUS in-service, and was not diagnosed with MGUS 
until many years after separation, as well as the absence of 
competent medical evidence of a possible nexus between 
service and the claimed disorder, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2008).  Accordingly, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Peripheral neuropathy of the left and right lower extremities

STRs showed no complaints of, treatment for, or a diagnosis 
of neurological problems in the lower extremities.  A 
separation examination dated in February 1969 marked the 
Veteran's lower extremities and neurological functions as 
normal.  

Private medical records include a February 2005 neurologic 
consultation and examination which found peripheral 
neuropathy.  The physician opined that the neuropathy was 
most likely secondary to the Veteran's underlying diabetes 
given the Veteran's elevated hemoglobin A1c.  In April 2005 
the Veteran was again diagnosed with peripheral neuropathy.  
The physician stated that it was unclear if his neuropathy 
was due to his monoclonal protein or to possible new 
diagnosis of diabetes.  

In correspondence dated in January 2006 a private physician 
reported that he treated the Veteran for peripheral 
neuropathy of unclear etiology.  He stated that it may be 
secondary to MGUS with a differential diagnosis including 
neuropathy secondary to Agent Orange.  

VA medical records include a May 2006 Agent Orange 
examination during which the Veteran complained of bilateral 
feet numbness, aching, and burning.  

In July 2007 the Veteran was accorded a compensation and 
pension (C&P) peripheral nerves examination.  During the 
examination the Veteran reported tingling and numbness of the 
feet that he first felt in 1997.  Diagnosis was demyelinated 
polyneuropathy of unclear etiology.  The examiner based the 
diagnosis on neurology notes dated in January 2006 from the 
Veteran's treating physician.

A letter dated in June 2009 from the Veteran's father-in-law 
stated that the Veteran had problems with his feet since he 
was discharged from service.  

This statement does not support the Veteran's claim for 
service connection.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran's father-in-
law, as a layperson, is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

The evidence does not show that the current peripheral 
neuropathy is related to service many years earlier.  The 
Veteran reported that his first experience of tingling and 
numbness of the feet occurred in 1997.  In that regard, the 
Board notes the 28 year lapse from the time of the Veteran's 
separation from service, finding the lower extremities and 
neurological functions as normal, until the report of first 
occurrence in 1997.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between a current peripheral neuropathy disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim).  Accordingly, 
service connection for peripheral neuropathy on a direct 
basis, and under the presumptive provisions of 38 C.F.R. § 
3.309 must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Coronary artery disease

STRs showed no complaints of, treatment for, or a diagnosis 
of heart condition.  A separation examination dated in 
February 1969 marked the Veteran's heart as normal.  

VA medical records include a May 2006 Agent Orange 
examination during which the Veteran reported a history of a 
myocardial infarction status-post stent placement.

Private medical records include a July 2005 heart 
catheterization and stent placement after the Veteran 
suffered an acute inferior myocardial infarction.  The 
physician noted that the Veteran had coronary artery disease 
with 100 percent mid-right coronary artery stenosis.  In 
correspondences dating from August to November 2005 a private 
physician found the Veteran to be permanently disabled due to 
his heart attack, acute congestive heart failure, and 
perdicarditis.

The record contains no evidence of any complaints, diagnosis, 
or treatment for a heart condition during service or within 
the year thereafter.  In fact, the record contains no 
competent evidence of any post-service diagnosis of a heart 
condition until private medical records dated in July 2005, 
nearly 36 years after the Veteran's separation from service. 

The record contains no competent probative evidence that 
links a current heart condition to service.  While the 
Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
also notes the nearly 36 year lapse from the time of the 
Veteran's separation from service, finding no heart condition 
upon examination, until the July 2005 heart catheterization.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
heart condition and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Accordingly, service connection 
for a heart condition on a direct basis and under the 
presumptive provisions of 38 C.F.R. § 3.309(a) and (e) must 
be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have a heart condition in-service, and was not 
diagnosed with a heart condition until many years after 
separation, as well as the absence of competent medical 
evidence of a possible nexus between service and the claimed 
disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2008).  Accordingly, 
the Board finds no basis for a VA examination to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Skin cancer of the face

STRs showed no complaints of, treatment for, or a diagnosis 
of skin condition or other condition relating to the head, 
face, neck, or scalp.  A separation examination dated in 
February 1969 marked the Veteran's head, face, neck, scalp, 
and skin as normal.  

In correspondence dated in November 2005 a private physician 
stated that the Veteran had problems with skin cancers.  No 
opinion as to etiology was provided.  

VA medical records include a May 2006 Agent Orange 
examination during which the Veteran reported a medical 
history of squamous cell carcinoma of the bilateral temples, 
which was being followed by his private dermatologist.  
However, no current skin cancer was noted on examination.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a currently diagnosed skin cancer disorder 
let alone skin cancer that is related to service decades 
earlier.  In the absence of competent medical evidence of a 
current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed skin cancer disability must be 
denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328. 

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the Veteran's 
assertions alone are not competent evidence to show that he 
has a diagnosed disability of a skin cancer condition, 
competent medical evidence is required to substantiate his 
claim.  The November 2005 physician did not diagnose a 
current disability nor is there any other medical evidence of 
record to support his claim.  Accordingly, service connection 
for skin cancer of the face must be denied.  

The Board notes that a VA examination or opinion was not 
obtained with respect to the claim.  However, the Board finds 
that the evidence, discussed above, which indicates that the 
Veteran does not have a current disorder let alone one that 
may be linked to service, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2008). 
Accordingly, the Board finds no basis for a VA examination to 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

A letter from the RO dated in February 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claims for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
of how VA establishes disability ratings and effective dates 
in a letter dated in June 2007.  Dingess/Hartman, 19 Vet. 
App. 473.  Although the June 2007 letter was issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded a C&P 
examination with regard to his claim for service connection 
for peripheral neuropathy; the report of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for monoclonal gammopathy of undetermined 
significance (MGUS) is denied.

Service connection for peripheral neuropathy of the left and 
right lower extremities is denied.  



	(CONTINUED ON NEXT PAGE)



Service connection for coronary artery disease, status post 
stenting is denied.

Service connection for skin cancer of the face is denied.  




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


